DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.  

Response to Amendment
Claims 1 – 20 remain pending in the application.   
The Applicant’s amendment has overcome each and every drawing objection on record and they have been withdrawn.  The Applicant’s argument has overcome the 35 U.S.C. 112(b) rejection of Claims 3 and 4 and it has been withdrawn.

Response to Arguments
Applicant’s argument with respect to the 35 U.S.C 112(b) rejection of Claim 3 has been considered 
Applicant’s argument with respect to the 35 U.S.C. 112(b) rejection of Claim 13 has been fully considered but is not persuasive.
It is noted that the claim language does not specify that only some of the boxes are stacked on top of one another.  Rather, Claim 11 (from which Claim 13 depends) states that “each one of the plurality of boxes include a contoured top surface and a contoured bottom surface for stacking and guiding the plurality of boxes on top of one another”.  Thus, from the claims, it is apparent that the plurality of boxes are to be stacked on top of one another.   The direction of the cooling air flow between adjacent stacked boxes of the plurality of boxes would be vertical.  However, Claim 13 states that “the at least one groove and the at least one rail extend longitudinally in the direction of cooling air flow between adjacent boxes of the plurality of boxes”.  “Longitudinally” implies the direction of air flow is in the horizontal direction, since the at least one rail and the at least one groove are provided on either the top or bottom surface (see Claim 12) of each box.  Yet, there is no mention in the claims of a horizontal orientation/engagement of the boxes.  Therefore, Claim 13 remains unclear.
Applicant’s arguments with respect to Claims 1 and 20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first isolation device” and “a second isolation device” in claim 15, as well as “an alignment feature” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0018 recites "the first isolation device includes a pivoting damper and a resilient member, wherein the pivoting damper is biased in a closed position by the resilient member".  Paragraph 0021 recites "the second isolation device includes a shutter constructed and arranged to slide over the outlet port".  Paragraph 0036 recites "the alignment feature 98 may include a collar 100 that projects outward from a leading end wall 80 of a trailing box 52, and a counter bore 102 in a trailing end wall 78 of the adjacent leading box".  Therefore, the Examiner interprets "the first isolation device" to be pivoting damper and resilient member, “the second isolation device” to be a shutter, and “the alignment feature” to be a collar and a counter bore.    
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “the at least one groove and the at least one rail extend longitudinally in the direction of the cooling air flow between adjacent boxes of the plurality of boxes” in lines 2-3.  This limitation, specifically “longitudinally in the direction of the cooling air flow” is unclear which renders the claim indefinite. 
The boxes are stacked on top of one another (see Claim 11) and configured in series with one another (see Claim 1).  The direction of air flow through adjacent boxes is vertically from the lowermost box to the uppermost box.  The direction of air flow between adjacent stacked boxes in series is illustrated in Applicant’s Figure 2.  
Since one of the top and bottom surfaces includes at least one groove and the other of the top and bottom surfaces includes at least one rail (see Claims 11-12 and Applicant’s Figure 4), it is unclear how the at least one groove and the at least one rail could extend longitudinally in the direction of air flow (vertically) between two adjacent stacked boxes.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of examination, the Examiner interprets this limitation to mean that the at least one groove and the at least one rail extend in the direction of the cooling air flow between adjacent boxes of the plurality of boxes.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade al. (European Publication No. EP0254947A1, provided with Applicant’s IDS filed 09/24/2020 and relied upon below).
Regarding Claim 1, Wade shows (Figures 1 and 7):
A transport refrigeration unit (unit illustrated in Figure 7) comprising:
a refrigeration unit (48; “heat exchanger 48 may include cooling coils of an air conditioning unit”, Col. 8, lines 14-17);
a container (container formed by 50, 52, 36, as illustrated in Figure 7); and
a plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) for storage of cargo (fresh fruit; “a box 12 for holding produce, particularly fresh fruit such as bananas”, Col. 5, lines 36-37) and configured in series with one-another (as illustrated in Figure 7, the plurality of boxes in each vertical column of stacked boxes are in series with one another for vertical air flow from the bottom box to the top box; “owing to the central location of openings 16 and 20 in upper and lower panels 14 and 18 of boxes 12, the openings in one box register with the openings of vertically adjacent boxes to allow the general of a vertical stream of air during the operation of blower 42”, Col. 6, lines 30-36) for a flow of cooling air (“stream of cool air”, Col. 7, lines 18-21) from the refrigeration unit (48).

Regarding Claim 3, Wade shows (Figures 1 and 7):
Each box (12) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) includes an inlet port (20) and an outlet port (16), and the inlet port (20) of each box (12) is directly detachably engaged (by unstacking or stacking the boxes, each inlet 20 is directly detachably engaged with each outlet 16 in the vertical column of stacked boxes) to the outlet port (16) of a respective adjacent box (each inlet 20 is detachably engaged to the outlet 16 of the box 12 stacked on top of it; “owing to the central location of openings 16 and 20 in upper and lower panels 14 and 18 of boxes 12, 

Regarding Claim 4, Wade shows (Figures 1 and 7):
Each box (12) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) define a cavity (the interior space inside box 12 in which the fresh fruit is stored) and each cavity (each interior space of each box 12) are in fluid communication with one another (“owing to the central location of openings 16 and 20 in upper and lower panels 14 and 18 of boxes 12, the openings in one box register with the openings of vertically adjacent boxes to allow the general of a vertical stream of air during the operation of blower 42”, Col. 6, lines 30-36) via the respective inlet (20) and outlet (16) ports.

Regarding Claim 5, Wade shows (Figures 1, 2, 3, and 7):
A supply duct (the corresponding one of channel 26, 27, or 28 though over which the inlet 20 of the stacked column of boxes is located; it is noted under broadest reasonable interpretation of “duct”, gap 26/27/28 through pallet 22 is a channel that conveys air from 48 to 20) in fluid communication between (as illustrated in Figure 7; “during operation of blower 42, a vertical pressure gradient is generated in the stack of boxes, air entering the lowermost boxes through gaps 26, 27, and 28 and openings 20 in the lower panels of the lowermost boxes 12”, Col. 6, lines 26-30; “blower 51 and heat exchanger 48 push or blow a stream of cool air vertically through the stack of boxes 12”, Col. 7, lines 18-21) the 

Regarding Claim 6, Wade shows (Figures 1, 2, 3, and 7):
The supply duct (the corresponding one of channel 26, 27, or 28 though over which the inlet 20 of the stacked column of boxes is located; it is noted under broadest reasonable interpretation of “duct”, gap 26/27/28 through pallet 22 is a channel that conveys air from 48 to 20) is detachably connected to (via the placement or removal of the lowermost box 12 on pallet 22) to the leading box (the lowermost box 12 of the vertical column of stacked boxes).

Regarding Claim 7, Wade shows (Figures 1 and 7):
A return duct (53) in fluid communication between (as illustrated in Figure 7, 53 is in fluid communication between the top box of each vertical column of stacked boxes and 48 to return the warm air to the air conditioning unit for conditioning) the refrigeration unit (48) and a trailing box (the top box 12 of the vertical column of stacked boxes) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes).

Regarding Claim 8, Wade shows (Figures 1 and 7):
The return duct (53) is detachably connected (via its connection to 52) to the trailing box (the top box 12 of the vertical column of stacked boxes).

Regarding Claim 9, Wade shows (Figures 1, 2, 3, and 7):
A supply duct (the corresponding one of channel 26, 27, or 28 though over which the inlet 20 of the stacked column of boxes is located; it is noted under broadest reasonable interpretation of “duct”, gap 26/27/28 through pallet 22 is a channel that conveys air from 48 to 20) in fluid communication between (as illustrated in Figure 7; “during operation of blower 42, a vertical pressure gradient is generated in the stack of boxes, air entering the lowermost boxes through gaps 26, 27, and 28 and openings 20 in the lower panels of the lowermost boxes 12”, Col. 6, lines 26-30; “blower 51 and heat exchanger 48 push or blow a stream of cool air vertically through the stack of boxes 12”, Col. 7, lines 18-21) the refrigeration unit (48) and a leading box (the lowermost box 12 of the vertical column of stacked boxes) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes), and wherein the supply duct (the corresponding one of channel 26, 27, or 28 though over which the inlet 20 of the stacked column of boxes is located; it is noted under broadest reasonable interpretation of “duct”, gap 26/27/28 through pallet 22 is a channel that conveys air from 48 to 20) is detachably connected to (via the placement or removal of the lowermost box 12 on pallet 22) to the leading box (the lowermost box 12 of the vertical column of stacked boxes); and
a return duct (53) in fluid communication between (as illustrated in Figure 7, 53 is in fluid communication between the top box of each vertical column of stacked boxes and 48 to return the warm air to the air conditioning unit for conditioning) the refrigeration unit (48) and a trailing box (the top box 12 of the vertical column of stacked boxes) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; 

Regarding Claim 14, Wade shows (Figures 1 and 7):
Each one (each individual 12; “owing to the central location of openings 16 and 20 in upper and lower panels 14 and 18 of boxes 12, the openings in one box register with the openings of vertically adjacent boxes to allow the general of a vertical stream of air during the operation of blower 42”, Col. 6, lines 30-36) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) include an inlet port (20) and an outlet port (16) for the flow of cooling air (“stream of cool air”, Col. 7, lines 18-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wade al. (European Publication No. EP0254947A1, provided with Applicant’s IDS filed 09/24/2020 and relied upon below), as recited in Claim 1 above, in view of Becker (U.S. Patent No. 6,443,309).
Regarding Claim 2, Wade shows (Figures 1 and 7):
Each one (each individual 12) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes).
However, Wade lacks showing each one of the plurality of boxes are insulated.
In the same field of endeavor as a transport unit for food, Becker teaches (Figure 1):
It is known to insulate (see layer 14) a shipping transport box (12).
Further, “this provides very good thermal insulating properties, is impervious to moisture, and creates a very good overall insulating effect”, Col. 2, lines 12-14.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each box of the plurality of boxes shown by Wade to be insulated with a layer of insulation, as taught by Becker, to provide very good thermal insulating properties, to be impervious to moisture, and to create a very good overall insulating effect.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wade al. (European Publication No. EP0254947A1, provided with Applicant’s IDS filed 09/24/2020 and relied upon below), as recited in Claim 1 above, in view of Rath (U.S. Patent No. 4,003,728).
Regarding Claim 10, Wade shows (Figures 1 and 7):
A temperature sensor (64) for measuring temperature (“temperature detected by sensor 64”, Col. 7, lines 28-29) of the flow of cooling air (“stream of cool air”, Col. 7, lines 18-21).
However, Wade lacks showing at least a portion of the plurality of boxes include the temperature sensor.  
In the same field of endeavor as a transport unit for food, Rath teaches (Figure 4):
It is known for at least a portion (as illustrated in Figure 4, temperature sensor 58/60 is illustrated in a portion of the vertically stacked boxes 40) of the plurality of boxes (boxes 40 in each vertically stacked column of boxes) includes a temperature sensor (58, 60) for measuring temperature of a flow of cooling air (air flow illustrated vertically through the boxes from bottom to top by air flow arrows in Figure 4). 
Further, “this ensures products are in proper conditions over extended period of time and through different atmospheric conditions, reducing product senescence and aging”, Col. 4, lines 9-13.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the temperature sensor shown by Wade to be inside at least a portion of the plurality of boxes, as taught by Rath, to ensure products are in proper conditions over extended periods of time and through different atmospheric conditions, reducing product senescence and aging. 

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wade al. (European Publication No. EP0254947A1, provided with Applicant’s IDS filed 09/24/2020 and relied upon below), as recited in Claim 1 above, in view of Wilson (U.S. Patent No. 3,275,188).
Regarding Claim 11, Wade shows (Figures 1 and 7):
Each one (each individual 12, as illustrated in Figure 1) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) include a top surface (14) and a bottom surface (18) for stacking (as illustrated in Figure 7, each 12 in the column is stacked on top of one-another) and guiding (the corresponding surfaces 14 and 18 guide each 12 when stacking) the plurality of boxes (plurality of boxes 12 in each individual vertical 
However, Wade lacks showing the top surface is contoured and the bottom surface is contoured.
In the same field of endeavor of containers, Wilson teaches (Figures 1, 2, and 5):
A container (10) including a contoured top surface (36 and 38; see Col. 3, lines 9-12) and a contoured bottom surface (40 and 42; see Col. 3, lines 14-18) for stacking and guiding a plurality of containers on top of one-another (see Col. 3, lines 65-74).
Further, “the stacking of one container over another is in a truly vertical tier, and the resulting column is rigid and stable”, Col. 4, lines 14-16.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top and bottom surfaces of the plurality of boxes shown by Wade to be contoured surfaces, as taught by Wilson, to provide a truly vertical tier, which results in a rigid and stable column.

Regarding Claim 12, Wilson teaches (Figures 1, 2, and 5):
The top surface (36 and 38) includes at least one groove (as illustrated in Figure 1, 36 and 38 are grooves) and the bottom surface (40 and 42) includes at least one rail (as illustrated in Figure 1, 40 and 42 are rails) for receipt of (as illustrated in Figure 5) the at least one groove (36 and 38).

Regarding Claim 13, the combination of Wade (Figures 1 and 7) and Wilson (Figures 1, 2, and 5) teaches:
The at least one groove (Wilson: as illustrated in Figure 1, 36 and 38 are grooves) and the at least one rail (Wilson: as illustrated in Figure 1, 40 and 42 are rails) extend longitudinally in (Wilson: 36, 38, 40, and 42 extend both longitudinally and transversely between vertically stacked boxes) the direction of (Wade: the vertical direction from the lowermost 12 to the top 12 in the vertical column of stacked boxes 12, as illustrated in Figure 7) the cooling air flow (Wade: “stream of cool air”, Col. 7, lines 18-21) between adjacent boxes (Wade: adjacent boxes 12 in the vertical column of stacked boxes, as illustrated in Figure 7) of the plurality of boxes (Wade: plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wade al. (European Publication No. EP0254947A1, provided with Applicant’s IDS filed 09/24/2020 and relied upon below), as recited in Claim 14 above, in view of Gonzalez (U.S. Pre-Grant Publication No. 2010/0224624).
Regarding Claim 19, Wade shows (Figures 1 and 7):
Adjacent first and second boxes (any two adjacent boxes in the vertical column of stacked boxes 12, as illustrated in Figure 7) of the plurality of boxes (plurality of boxes 12 in each individual vertical column of stacked boxes; as illustrated in Figure 7, there are 8 boxes in each vertical stack/column of boxes) aligns (“owing to the central location of openings 16 and 20 in upper and lower panels 14 and 18 of boxes 12, the openings in one box register with the openings of vertically adjacent boxes to allow the general of a vertical stream of air during the operation of blower 42”, Col. 6, lines 30-36) the outlet port (16) of the first box (the lower box of the two adjacent boxes 12) with the inlet port (20) of the second box (the upper box of the two adjacent boxes 12).   
However, Wade lacks showing an alignment feature carried between the adjacent first and second boxes.
In the same field of endeavor of a container, Gonzalez teaches (Figures 1, 2, 3, 4, and 5):
An alignment feature (10; see Paragraph 0015, lines 1-8) carried between first and second containers (the bottom 12 and the top 12 in the stack, as illustrated in Figure 1) for alignment of (see Paragraphs 0003, 0007, 0015, and 0016) the first and second containers ((the bottom 12 and the top 12 in the stack, as illustrated in Figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify adjacent first and second boxes of the plurality of boxes with the aligned outlet and inlet ports shown by Wade to include an alignment feature, as taught by Gonzalez, to ensure the inlet ports and outlet ports of the vertical column of boxes remain aligned throughout transportation for proper cooling.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Japanese Patent Publication JPS6334472A, English Machine Translation provided with Applicant’s IDS filed 09/24/2020 and relied upon below) in view of Windecker (U.S. Patent No. 6,901,768).
Regarding Claim 20, Ito shows (Figures 6 and 7):
A modular box (7) for a transport containment assembly (assembly illustrated in Figure 6) including a refrigeration unit (8), the modular box (7) comprising:
a plurality of walls (top wall 65, the bottom wall supporting the lowermost 27, and four vertical side walls 7a between the top wall and the bottom wall) defining a cavity (28) for transport of cargo (27), wherein inlet (64 on the left side of 7, as illustrated in Figure 6; it is noted 64 on the left side of 7 is located downstream of fan 14 and therefore an inlet port for 7) and outlet (64 on the right side of 7, as illustrated in Figure 6; is it noted 64 on the 
a first isolation device (61 associated with the left 64, as illustrated in Figure 6) constructed and arranged to close (as illustrated in Figure 7) the inlet port (64 on the left side of 7, as illustrated in Figure 6; it is noted 64 on the left side of 7 is located downstream of fan 14 and therefore an inlet port for 7) and supported by (as illustrated in Figure 7, 61 is supported by 7a) at least one (7a on the left side) of the plurality of walls (top wall 65, the bottom wall supporting the lowermost 27, and four vertical side walls 7a between the top wall and the bottom wall); and
a second isolation device (61 associated with the right 64, as illustrated in Figure 6) constructed and arranged to close (as illustrated in Figure 6, the right 61 has a closed position closing the outlet port) the outlet port (64 on the right side of 7, as illustrated in Figure 6; is it noted 64 on the right side of 7 is located upstream of fan 14 and therefore an outlet port for 7) and supported by (as illustrated in Figure 7, the right 61 is supported by the right wall of 7) at least one (7a on the right side) of the plurality of walls (top wall 65, the bottom wall supporting the lowermost 27, and four vertical side walls 7a between the top wall and the bottom wall), wherein
the first isolation device (61 associated with the left 64, as illustrated in Figure 6) is a damper (as illustrated in Figure 7, 61 is a damper) pivotally biased in (“the seal valve 61 normally closes the duct by its own weight”, Translation Page 5, line 13) a closed position (closed position illustrated in Figure 7), and wherein a differential pressure (the pressure 
However, Ito lacks showing the first isolation device includes a resilient member to bias the damper in a closed position.
In the same field of endeavor as a modular box for transport, Windecker teaches (Figures 5, 6, and 7):
A modular box (31) comprising an inlet port (the port opened and closed by 83, as illustrated in Figure 5) and a first isolation device (82) constructed and arranged to close the inlet port (the port opened and closed by 83, as illustrated in Figure 5), wherein
the first isolation device (82) is a damper (83) pivotally biased in a closed position (“the spring-biased hinge 88 biases the damper 83 in an upward direction so that it presses closed against the vertical wall 150”, Col. 9, lines 36-38).
Further, “the seal arrangement uses an elastic biasing means instead of prior art gravity methods... this results in precise control of ripening”, Abstract.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first isolation device shown by Ito to include a resilient member to bias the damper in the closed position, as taught by Windecker, to provide precise control of the temperature within the modular box holding the cargo.  

Allowable Subject Matter
Claims 15, 16, 17, and 18 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, the prior art does not alone or in combination teach a second isolation device comprising a shutter constructed and arranged to slide over the outlet port, which is used together with a first isolation device, comprising a pivoting damper and a resilient member, wherein the pivoting damper is biased in a closed position by the resilient member, constructed and arranged to close the inlet port, to control the flow of cooling air through the plurality of boxes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/D. T./
Examiner, Art Unit 3762
05/19/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746